Citation Nr: 0111505	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  94-42 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service connected 
schizophrenia, currently evaluated as 50 percent disabling.  

2.  Entitlement to a total evaluation for unemployability due 
to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The appellant served on active duty from March 1974 to May 
1974. 

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1993, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

Historically, a June 1974 rating action granted service 
connection for schizophrenia and assigned a 30 percent 
disability evaluation, which was increased to 70 percent by 
an April 1982 rating action but decreased to 10 percent by an 
August 1988 rating action.  On appeal, a March 1989 Board 
decision granted a 50 percent rating.  The veteran appealed 
an October 1990 rating action which reduced the 50 percent 
rating to 10 percent.  In August 1991 the Board remanded the 
issue of entitlement to restoration of the 50 per cent 
evaluation for the veteran to undergo a period of VA 
hospitalization for observation and evaluation.  A July 1992 
rating action restored the 50 percent rating.  

On appeal from the November 1993 rating action which denied a 
rating in excess of 50 percent and denied a total evaluation 
for unemployability due to service connected disability, the 
Board remanded the case for further development in November 
1996.  


FINDING OF FACT

The veteran's service-connected schizophrenia, her only 
service-connected disorder and rated 50 percent disabling, is 
currently manifested by chronic and serious symptoms to 
include hallucinations, depression, and social isolation, and 
by a Global Assessment of Functioning (GAF) score of 50.  
There is also a demonstrated inability to obtain or maintain 
employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent evaluation for 
schizophrenia have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21; and prior to 
November 7, 1996, 4.129, 4.130, Diagnostic Code 9203 (1996); 
and effective November 7, 1996, 38 C.F.R. § 4.126(a), 4.27, 
Diagnostic Code 9203 (2000).  

2.  The claim for a total rating based on individual 
unemployability due to service-connected disability is denied 
as being moot.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  Because by this decision the maximum 
benefit that can be granted is allowed, a discussion of 
whether there has been sufficient compliance with the VCAA is 
moot.  

Background

A May 1988 report of VA neuropsychological testing found 
severely limited cognitive adaptive functioning, likely of 
life-long duration.  

On VA psychiatric examination in June 1990 it was reported 
that while there was no evidence of schizophrenia, there was 
evidence of mental retardation as a result of which it was 
felt that she needed some sort of rehabilitation to be able 
to engage in sustained gainful employment.  On mental status 
examination she was well oriented but her thinking was very 
concrete.  She denied auditory and visual hallucinations.  
Her judgment and insight were felt to be defective.  The 
possibility of malingering or manipulation could not be 
excluded.  The diagnoses were mild mental retardation and no 
evidence of schizophrenia.  

In the veteran's VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, received in February 
1993 the veteran reported having last worked on a full-time 
basis and having become too disabled to work in November 
1990.  She had work experience as a maid and as a pipe 
fitter's helper.  She had also worked for several weeks in 
1991 for GoodWill as a "stocker."  She had one year of 
college education.  

During VA hospitalization in October 1991 the veteran 
complained of depression and auditory and visual 
hallucinations.  Her hallucinations resolved during 
hospitalization and the discharge diagnoses were a brief 
reactive psychosis and insomnia.  

On VA psychiatric examination in August 1993 the veteran 
reported that she had graduated high school.  Subsequently 
she had worked in a seafood plant for two years and then had 
joined the Air Force.  After serving briefly, she began 
having difficulties and was hospitalized for psychiatric 
reasons.  She was a very vague and poor historian.  She 
reported having some difficulties with auditory 
hallucinations at that time as well as depression and that 
she was hospitalized for approximately one month.  No other 
significant details were elicited and she was unaware of what 
her diagnosis was at that time or during any of the other 
subsequent hospitalizations.  When hospitalized in the late 
1970's she had difficulties with depression and heard voices.  
Her last psychiatric hospitalization (by VA in October 1991) 
was again for progressively depressed mood and auditory 
hallucinations. 

The veteran reported that since her first psychiatric 
hospitalization in 1971, she had had continued difficulty 
with hearing voices, as well as visual hallucinations 
(particularly of spiders and evil things).  She reported 
having had difficulties with depressed mood, which appear to 
have been a problem on and off for years since her initial 
presentation.  She denied having any difficulties with sleep 
or appetite.  She reported having poor concentration, 
occasional difficulty with poor energy, and mild anhedonia.  

The veteran was noted to be similarly vague in terms of her 
work history.  She reported that she had been a machine 
operator at a seafood plant, off and on, for approximately 5 
to 6 years following her discharge from the Air Force.  She 
also related having attended school in accounting between 
1983 and 1985.  She reported having worked for Foye Daniels 
Construction for approximately 8 months in 1991.  She also 
reported having worked for Goodwill and Holiday Inn for 
approximately 2 weeks total time.  She reported having been 
unemployed since 1991.  She was currently being followed at a 
mental hygiene clinic and was taking psychotropic medication.  
She complained of having intermittent headaches and 
difficulty with neck pain which had occurred since an auto 
accident last year.  There apparently was no loss of 
consciousness at the time of that auto accident.

The veteran complained of feeling depressed.  She also 
reported having continued difficulties with hearing voices 
that called her name.  She also complained of visual 
hallucinations primarily consisting of spiders crawling and 
other evil things.  She complained of poor concentration and 
mild anhedonia.  She lived with her two daughters who 
reported that she tended to stay by herself and sleep much of 
the day.  Other than the veteran's tendency to isolate 
herself, the daughters were unable to shed much light on her 
history. 

The veteran was neatly dressed but was a very vague and 
difficult historian.  Her mood was depressed and her affect 
was mildly blunted and mildly constricted.  She was somewhat 
circumstantial and very vague.  She endorsed auditory and 
visual hallucinations but denied any delusions, though 
insertion, thought broadcasting, and thought withdrawal.  She 
had no suicidal or homicidal ideation.  She was alert and 
fully oriented.  Her memory was 3 of 3 immediately and 3 of 3 
at five minutes.  She was unable to perform serial 7s.  She 
was abstract on one of two similarities.  She was unable to 
give explanations of proverbs.  

The examiner felt that the evaluation was somewhat limited, 
given the vague history presented by the patient and the lack 
of a claim file.  It appeared that the veteran's difficulties 
were most consistent with a schizo-affective disorder because 
it appeared that she had had significant difficulties with 
depression, in addition to prolonged difficulties with 
auditory and visual hallucinations.  This conclusion was 
supported by the fact that she was currently receiving anti-
psychotic and anti-depressant medications.  Also, she denied 
any use of alcohol or drugs.  It was felt that she would 
require the assistance of her daughters for financial 
purposes.  The diagnoses were a schizo-affective disorder, 
headaches, and neck pain.  

On VA psychiatric examination in May 1997 the veteran's claim 
file was not available for review.  It was noted that she was 
divorced but had been employed at Claxton Poultry for four 
years.  She was being followed at VA Medical Center.  She 
denied a history of substance abuse.  She complained of 
insomnia and reported having been depressed for years.  She 
related hearing things, consisting of voices calling her 
name.  She also reported seeing things and being suspicious 
of people.  She did not like to associate with people, 
preferring to be alone.  She denied suicidal and homicidal 
ideation, and substance abuse.  She complained of back pain 
but had no history of a back injury.  

On mental status evaluation the veteran was alert, 
cooperative, coherent, goal directed, and depressed with 
blunted affect.  She admitted hearing things and seeing 
things.  She was oriented in three spheres.  Her insight and 
judgment were fair.  She was not suicidal.  She took Haldol, 
Donnatal, and Septra.  It was felt that she was capable of 
managing her VA payments.  The diagnoses were a 
schizoaffective disorder which nevertheless let her remain 
competent and employable.  Other diagnoses included ruling 
out major depression with moderate psychotic features and 
borderline intellectual functioning.  She had moderate 
stressors of her mental problems.  Her GAF was 55 to 60.  

A July 1997 response from the Social Security Administration 
reflects that there was no disability file established for 
any claim of the veteran's.  

Records from the Liberty Regional Medical Center Emergency 
Room in 1996 and May 1998 reflect that in May 1998 she was 
seen after sustaining an injury and complained of neck and 
low back pain.  

On VA psychiatric examination in April 1999 the veteran's 
claim file was reviewed but there were no other current 
medical records available for review.  Her medications 
included Prozac and Trazodone.  She complained of chronic 
right-sided headaches which radiated down her arms, back, and 
legs which she alleged were due to striking her head as a 
result of an on-the-job fall while working at a chicken 
plant, following which she had been unable to work for the 
last two years.  The veteran complained of being fearful and 
avoidant of people, preferring to interact only with her 
family.  She indicated that she was sleeping better and was 
less depressed on her current medications.  She could drive 
but preferred her daughter to do most of the driving and 
running errands.  

The examiner noted that the veteran met the criteria for 
schizophrenia, schizo-affective type with depression, because 
she possessed both past features of auditory and visual 
hallucinations (seeing spiders and bugs) and paranoid 
ideations.  Currently she had no impairment of thought 
processes or communication.  She denied current 
hallucinations and delusions, which she felt were controlled 
with her current medications.  She was appropriate and denied 
current suicidal or homicidal ideas but she admitted having 
had suicidal ideation in the past.  She maintained adequate 
personal hygiene and activities of daily living.  She was 
correctly oriented as to person, place, and time.  Her memory 
was generally intact for recent and remote events.  She had 
no obsessive or ritualistic behavior.  Her rate and flow of 
speech was somewhat slow.  Her affect appeared flat but no 
bizarre or psychotic content was noted.  She denied having 
had any panic attacks.  Her mood was depressed.  She 
complained of having crying spells, and anxiety and tenseness 
most of the time.  She tended to worry a great deal about her 
headaches and her neurological problems.  Her impulse control 
was not problematic.  She described her sleep as being better 
since she had been placed on her current medications.  The 
diagnoses were a schizo-affective disorder, depressed type, 
and chronic headaches and radiating pain on the right side of 
her body.  Her stressors were her chronic pain, headaches, 
depression, and nervousness.  Her GAF was 50.  It was 
commented that she did have some occupational impairment and 
was unable to hold gainful employment at this time due to the 
aforementioned emotional and physical problems.  She had 
difficulty relating to others and preferred the company of 
her family.  

Records in May 1999 of the Gateway Community Services Board 
reflect that the veteran reported that she was not now on any 
medications.  She complained of frequent crying spells and 
occasional depression.  She was occasionally nervous.  She 
had no obsessive or compulsive behavior nor any 
hallucinations or delusions.  There was no sleep disturbance.  
On mental status evaluation she was well groomed and 
cooperative.  Her affect was flat and her mood was apathetic.  
Her speech was soft and her thought processes were relevant.  
She was fully oriented and her memory was intact.  Her 
cognitive functions, judgment, and insight were also intact.  

VA outpatient treatment (VAOPT) records of 1997 to 2000 
reflect that in March 1999 it was noted that the veteran had 
lost her job at a chicken plant because of a fall in 1998 
which had caused head and back injuries.  It was indicated 
that she had recently been denied "SSI" due to her receipt 
of VA compensation.  In May 1999 it was indicated that she 
could not stand for more than about 15 minutes at a time due 
to chronic neck and head pain, as a residual of her past 
injuries in a fall.  The assessments were schizoaffective 
disorder, chronic headaches from head injury, and issues of 
unemployability/adaptation.  In August 1999 she reported that 
she had been accepted into a day treatment program with 
Gateway but had declined because she had a lot of friends in 
that program and did not want them to know her business.  In 
February 2000 she reported not sleeping well and that she was 
seeing things.  The evaluator noted that although her past 
diagnosis was schizoaffective disorder, since treatment over 
the past year the presentation was more consistent with an 
organic personality disorder.  The problems she complained of 
the most were headaches and a tingling sensation in her 
hands.  She denied auditory hallucinations but endorsed some 
visual hallucinations, which occurred mostly at night.  In 
April 2000 that evaluator again rendered diagnoses of an 
organic personality disorder and a history of a 
schizoaffective disorder.  

Analysis

Schedular Rating for Schizophrenia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  The higher of two evaluations is 
assigned if the disability more closely approximates those 
criteria, otherwise a lower rating is assigned.  Because of 
atypical instances, not all cases will show all findings 
specified in diagnostic codes, especially in the more fully 
described grades of disabilities.  In assessing disability, 
the disorder and reports of rating examinations are to be 
reviewed in relation to the whole history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.2, 4.7, 4.21.  Generally, an 
extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization rendering impractical 
the application of the regular schedular rating criteria.  
38 C.F.R. § 3.321(b)(1) (2000).  

The need for a statement of reasons or bases, mandated by 38 
U.S.C.A. § 7104(d)(2) (West 1991), is particularly acute when 
the issue of the severity of mental disorders.  Mitchem v. 
Brown, 9 Vet. App. 138, 140 (1996). 

There are three methods by which a veteran can receive a 100 
percent disability rating for service-connected psychiatric 
disability.  First, a 100 percent schedular rating may be 
assigned under the applicable schedular rating criteria.  
Secondly, 38 C.F.R. § 4.16(c) provides that if the only 
compensable service-connected disability is a mental disorder 
rated 70 percent and it precludes substantially gainful 
employment, a 100 percent schedular rating is to be assigned 
(but see Johnson (Gary) v. Brown, 7 Vet. App. 95, 97-99 
(1994) suggesting that 38 C.F.R. § 4.16(c) is superfluous in 
relation to the rating schedule because a 100 percent 
schedular rating is warranted whenever a service-connected 
disorder causes unemployability, regardless of the current 
rating).  In effect, 38 C.F.R. § 4.16(c) precludes the 
assignment of a total rating based on individual 
unemployability under the objective criteria of 38 C.F.R. 
§ 4.17(a).  Thus, the third method is under 38 C.F.R. 
§ 4.16(b) (rescinded effective November 7, 1996) which 
provides that when unable to secure or follow substantially 
gainful employment due to service-connected disability a 
total rating will be assigned and all cases of veterans who 
are unemployable from service-connected disability shall 
receive extraschedular consideration.  In other words, the 
assignment of a total rating on an extraschedular basis is 
for consideration.  Cathell v. Brown, 8 Vet. App. 539, 542 
(1996).  

Thus, although rated only 50 percent, a 100 percent schedular 
rating is warranted if a service-connected psychiatric 
disorder causes unemployability.  

Under the rating criteria in effect prior to November 7, 
1996, social integration is one of the best evidences of 
mental health but social inadaptability is to be evaluated 
only as it affects industrial adaptability.  The severity of 
a psychiatric disorder is based on actual symptoms as it 
affects social and industrial adaptability.  A record of 
history and complaints is preliminary to an examination and 
it is the objective findings and the examiner's analysis of 
the symptoms which are the essentials.  The examiner's 
classification of the degree of disability is not 
determinative but the report and analysis of symptoms and 
full consideration of the whole history is determinative.  
With respect to psychotic disorders, it is necessary to 
consider, in addition to present symptoms, the frequency, 
severity, and duration of previous psychotic episodes.  
Repeated psychotic episodes, without long remissions, may be 
expected to have a sustained effect upon employability until 
elapsed time in good remission and with good capacity for 
adjustment establishes the contrary.  38 C.F.R. §§ 4.126, 
4.129, 4.130.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9203 for paranoid 
schizophrenia, in effect prior to November 7, 1996, a 50 
percent rating is warranted when schizophrenia causes 
considerable impairment of social and industrial 
inadaptability; a 70 percent rating is warranted when there 
is symptomatology less than that required for a 100 percent 
schedular rating but of such severity as to produce severe 
impairment of social and industrial inadaptability; a 100 
percent rating is warranted when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  

The criteria for rating service-connected psychiatric 
disabilities were revised effective November 7, 1996.  

Effective November 7, 1996, 38 C.F.R. § 4.126(a) provides 
that in evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  An 
evaluation shall be assigned based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. 

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, which became effective November 7, 1996, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks): impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent rating.   

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  

Effective November 7, 1996, 38 C.F.R. § 4.127 (2000) provides 
that mental retardation and personality disorders are not 
diseases or injuries for compensation purposes, and, except 
as provided in Sec. 3.310(a) of this chapter [as to grants of 
service connection on a secondary basis], disability 
resulting from them may not be service-connected.  However, 
disability resulting from a mental disorder that is 
superimposed upon mental retardation or a personality 
disorder may be service-connected. 

When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition (such as a personality disorder), the doctrine of 
the favorable resolution of doubt requires that reasonable 
doubt be resolved in the claimant's favor, thus attributing 
such signs and symptoms to the service-connected disability.  
Mittleider v. West, 11 Vet. App. 181 (1998), citing 61 Fed. 
Reg. 52,698 (1996).  

The veteran's most recent GAF score was 50.  "A GAF of 50 is 
defined as 'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  Such severe impairment equates, 
under the criteria in effect prior to November 7, 1996, with 
a 70 percent disabling rating.  

When this case was remanded in November 1996 it was requested 
that an attempt be made to differentiate between the level of 
disability attributable to the service-connected 
schizophrenia and the level of disability of any nonservice-
connected disability, to include any retardation or life-long 
limitation of cognitive adaptation.  In this regard, more 
recent evidence also suggests the possibility of an organic 
personality disorder.  However, neither the 1997 nor the 1999 
VA psychiatric examinations offered any diagnosis or opinion 
attempting to make any such differentiation.  Indeed, the 
VAOPT records in 2000 suggest that there has been some 
disagreement as to whether the veteran actually had 
schizophrenia as opposed to having an additional and separate 
organic personality disorder.  

Accordingly, as there is no medical or clinical evidence 
which provides a basis for the Board to make any such 
differentiation and because the Board is precluded from doing 
so in the first instance by relying upon its' own medical 
judgment, see Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), all symptoms stemming from both psychiatric 
(schizophrenia) and any nonservice-connected 
neuropsychological impairment (e.g., retardation, if any, and 
organic personality disorder) will be rated together because 
it is not possible to separate the effects.  See Mittleider 
v. West, 11 Vet. App. 181 (1998), citing 61 Fed. Reg. 52,698 
(1996).  

The most recent VA psychiatric examination yielded an opinion 
that the veteran was unable to hold gainful employment due to 
her service-connected schizophrenia and nonservice-connected 
headaches and radiating pain on the right side of her body.  
However, this does not end the matter inasmuch as it must be 
determined whether the service connected psychiatric disorder 
alone results in total social and occupational impairment.  
Moreover, the Board notes that there is no showing of any 
organic basis for the veteran's complaint of radiating pain 
on the right side of her body.  

Although the veteran denied having hallucinations at the time 
of the most recent VA psychiatric examination in 1999 
indicating that they were controlled with medication, and as 
reflected in records of 1999 from the Gateway Community 
Services Board, she had reported having auditory and visual 
hallucination on VA examinations in 1993 and 1997.  However, 
more recent VAOPTs reflect that in 2000 she once again had at 
least visual hallucinations, although not auditory 
hallucination.  When considering the frequency, duration, and 
severity of her psychiatric symptoms as well as the relative 
short time of remission and poor capacity for adjustment 
during periods of remission, it is the judgment of the Board 
that the evidence establishes that the veteran's service-
connected schizophrenia symptoms are at a level which 
preclude employment.  It is the opinion of the Board that a 
100 percent schedular evaluation for schizophrenia is 
warranted.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  In this case, 
for the foregoing reasons and bases, the evidence is in 
equipoise and, thus, all doubt is resolved in favor of the 
veteran.  

Total Rating

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341.  The existence or degree of nonservice-
connected disability or disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and it is 
determined that the service-connected disabilities render the 
veteran unemployable.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).  

However, by this decision the veteran is entitled to a 100 
percent schedular rating.  

If a veteran is assigned a 100 percent schedular evaluation 
for a service-connected, the veteran is not entitled to a 
total rating based on individual unemployability due to 
service-connected disabilities.  See Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ('claim for TDIU presupposes that the 
rating for the condition is less than 100%'); Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) ('100% schedular rating 
'means that a veteran is totally disabled').  Green v. West, 
11 Vet. App. 472, 476 (1998) (citing 38 C.F.R. § 4.16(a) 
'[t]otal disability ratings for compensation may be assigned, 
where the schedular rating is less than total [sic]').  A 
claim for a total rating based on individual unemployability 
for a particular service-connected disability may not be 
considered when a schedular 100-percent rating is already in 
effect for another service-connected disability.  VAOGCPREC 
6-99 (June 7, 1999).

Accordingly, the award of a 100 percent schedular rating for 
service-connected schizophrenia, to which the veteran is 
entitled by virtue of this decision, precludes the assignment 
of a total rating based on individual unemployability due to 
that service-connected disability.  Thus, this claim is moot.  

ORDER

A 100 percent schedular rating for schizophrenia is granted, 
subject to applicable law and regulations governing the award 
of monetary benefits.  

The claim for a total rating based on individual 
unemployability due to service-connected disability is denied 
as moot.  

		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

